MEMORANDUM OF DECISION.
Stephen Bailey, on appeal from a judgment of the Superior Court, Cumberland County, challenges the sufficiency of the evidence to support the finding of guilt of criminal mischief with a dangerous weapon, 17-A M.R.S.A. §§ 806, 1252 (1983) and of two counts of reckless conduct with the use of a firearm, 17-A M.R.S.A. §§ 211, 1252(4), (5) (1983). The record discloses that the trier of fact rationally could have found every element of the crimes beyond a reasonable doubt. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.